Citation Nr: 0736683	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  00-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
ligamentous strain of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for a ligamentous strain of the right knee prior to August 
15, 2003.

3.  Entitlement to an initial rating in excess of 20 percent 
for a ligamentous strain of the right knee from December 1, 
2003.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 until April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000
 rating decision of the Detroit, Michigan Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for a right knee disability and assigned a 
10 percent evaluation.  It also comes on appeal from a 
January 2002 rating decision of the same RO that denied 
service connection for a back disability.

The increased rating issue was previously before the Board in 
August 2001, at which time it was remanded for additional 
development.  After such development and readjudication by 
the RO, the increased rating issue, and the service 
connection issue were before the Board in November 2002.  At 
that time, both issues were denied.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims ("Court").  In a July 2003 Order, the Court 
granted a Joint Motion for Remand, vacated the November 2002 
Board decision, and remanded the matter to the Board. In 
March 2004, the Board in turn remanded the issues back to the 
RO to ensure compliance with the Court order.  In an August 
2004 rating decision, the RO increased the evaluation for the 
veteran's right knee disability to 20 percent, effective 
December 1, 2003.  The claims came before the Board again in 
May 2005, at which time the claims were denied.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims ("Court").  In an August 2006 Order, the 
Court granted a Joint Motion for Remand, vacated the May 2005 
Board decision, and remanded the matter to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received in 
July 2007.  The veteran declined to waive RO consideration of 
such additional evidence.  The RO has not adjudicated the 
issues on appeal with consideration of this additional 
evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In this case, the record reflects that the veteran was last 
afforded a VA examination for his right knee in July 2004.  
The Board finds that a new examination is necessary to 
determine the current nature and extent of the veteran's 
service-connected right knee disability.

Also, in the August 2006 Joint Motion for Remand, it was 
noted that the veteran's representative had not been provided 
a copy of a December 2004 supplemental statement of the case 
(SSOC) issued with regard to the issues on appeal.  It was 
also noted that the record did not reflect that arguments 
contained in a letter dated February 19, 2004, had been 
considered, as requested in a March 2004 Board remand.  
Lastly, it was requested that VA adjudicate entitlement to an 
extraschedular evaluation for the service-connected right 
knee disability with consideration of: (1) A July 2004 VA 
joints examination that noted, relative to examination of the 
knee, that activities of daily living were limited and that 
the veteran was not currently employed; (2) A July 2004 VA 
mental examination report which noted that the veteran 
stopped working because of pain in his knee and back; and (3) 
An October 2004 VA examination for "joints" which noted 
that the veteran was not working.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a low 
back disability, to include as 
secondary to service-connected right 
knee ligamentous strain, as well as his 
claim for an increased initial 
evaluation for a right knee ligamentous 
strain, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should 
also be advised to send any evidence in 
his possession pertinent to his appeal 
to the VA.  Additionally, the veteran 
should be advised of what information 
and evidence not previously provided, 
if any, will assist in substantiating 
or is necessary to substantiate the 
elements of the claims, including 
notice that a disability rating and an 
effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his low back and right 
knee disabilities. After securing the 
necessary authorizations for release of 
this information, seek to obtain copies 
of all treatment records referred to by 
the veteran, not already of record.

3.  Issue the veteran's representative a 
copy of the December 2004 SSOC relative 
to the issues on appeal, and provide 60 
days for response.

4.  Schedule the veteran for a VA 
orthopedic examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
service-connected right knee disability.  
The examiner should indicate the specific 
degrees of range of motion of the right 
knee.  He or she should indicate whether 
the veteran has experienced episodes of 
instability, pain, and/or effusion.  

Further, the orthopedic examiner should 
comment on any functional impairment due 
to pain, including on use and during 
flare-ups, and describe such in 
additional degrees of limitation of 
motion, if possible.  The pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

5.  Thereafter, the veteran's claims 
should be readjudicated, to include 
adjudication of entitlement to an 
extraschedular evaluation for the 
service-connected right knee disability.  
All evidence of record should be 
considered, to include an April 2007 
treatment record and opinion, and 
arguments expressed in a letter dated 
February 19, 2004.  

In adjudicating entitlement to an 
extraschedular evaluation for the 
service-connected right knee disability, 
specific consideration must be given to: 
(1) A July 2004 VA joints examination 
that noted, relative to examination of 
the knee, that activities of daily living 
were limited and that the veteran was not 
currently employed; (2) A July 2004 VA 
mental examination report which noted 
that the veteran stopped working because 
of pain in his knee and back; and (3) An 
October 2004 VA examination for 
"joints" which noted that the veteran 
was not working.  

If any benefit sought remains denied, the 
veteran should be issued a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


